PER CURIAM.
*263WRIT GRANTED. The trial court abused its discretion in denying defendant's Motion to Continue Trial and Allow Private DNA Testing, given the unique facts presented in this writ application. See State v. Benson , 368 So.2d 716 (La. 1979). The trial court is reversed, and this matter is remanded.
SO ORDERED.
WEIMER, J., would order a per curiam from the trial court prior to ruling.
GUIDRY, J., would issue a stay of the proceedings and direct the trial court to issue a per curiam assigning reasons for denial of defendant's motion.
CLARK, J., would deny.